     Case 2:20-cv-02035-MCE-CKD Document 10 Filed 01/07/21 Page 1 of 1


 1 JILL P. TELFER, State Bar No. 145450
   LAW OFFICES OF JILL P. TELFER
 2 A Professional Corporation
   331 J Street, Suite 200
 3
   Sacramento, California 95814
 4 Telephone:      (916) 446-1916
   Facsimile:      (916) 446-1726
 5 E-mail:        jtelfer@telferlaw.com
 6 Attorneys for Plaintiff
   MARLIESE JEPHSON
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 MARLIESE JEPHSON,                                     Case No.: 2:20-cv-02035-MCE-CKD
12                 Plaintiff,                            ORDER CONCERNING PLAINTIFF’S
                                                         OBJECTION TO THE COURT’S
13          v.                                           OCTOBER 13, 2020 INITIAL PRE-TRIAL
                                                         SCHEDULING ORDER
14 RONALD M. CARN, M.D.,
   Individually, RONALD M. CARN, M.D.,
15 INC., and DOES 1 through 20, inclusive,

16                 Defendant.
17

18          On December 18, 2020 the Court received Plaintiff MARLIESE JEPHSON’s (“Plaintiff”)
19 Objection to the Court’s October 13, 2020 Initial Pretrial Scheduling Order [ECF No. 7] The

20 Court having considered Plaintiff’s objections hereby modifies the Initial Pretrial Scheduling

21 Order [ECF No. 3] as to extend the discovery cut-off date from November 21, 2021 to January

22 31, 2022.

23          IT IS SO ORDERED.

24 Dated: January 7, 2021

25
                                                 _______________________________________
26                                               MORRISON C. ENGLAND, JR.
27                                               UNITED STATES DISTRICT JUDGE

28
                                                     1
      ORDER CONCERNING PLAINTIFF’S OBJECTION TO THE COURT’S OCTOBER 13, 2020 INITIAL PRE-
                                  TRIAL SCHEDULING ORDER
